                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
    UNITED STATES OF AMERICA,                      §
                Plaintiff                          §
                                                   §
    v.                                             §        Case No. A-19-CR-00180-LY
    MARIA ELIZABETH VALLECILLO,
                                                   §
                Defendant                          §
                                                   §

                             Order on Motion to Appoint New Counsel

   Before this Court is Defendant Maria Elizabeth Vallecillo’s Motion to Appoint New Counsel

(the “Motion”), filed on November 1, 2019 (Dkt. No. 22). The District Court referred the Motion

to the undersigned Magistrate Judge for resolution on November 5, 2019 (Dkt. No. 23).

   A hearing on the Motion was held on November 6, 2019. At the conclusion of the hearing,

Defendant stated that she wishes to continue being represented by her currently appointed counsel,

Jana Ortega. The Motion therefore is DISMISSED AS MOOT.

   IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Lee Yeakel.

   SIGNED on November 6, 2019.



                                          SUSAN HIGHTOWER
                                          UNITED STATES MAGISTRATE JUDGE
